 Case 18-17415-jkf       Doc 38
                           Filed 03/07/19 Entered 03/07/19 15:29:15 Desc Main
                            Document     Page 1 of 3
                 THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:                                     :
 LASAUNDRA WILLIAMS                         :     BK. No. 18-17415-jkf
                        Debtor              :
                                            :     Chapter No. 13
 HSBC BANK USA, N.A., AS INDENTURE          :
 TRUSTEE FOR THE REGISTERED                 :
 NOTEHOLDERS OF RENAISSANCE HOME            :
 EQUITY LOAN TRUST 2007-2                   :
                        Movant              :     11 U.S.C. §362
                 v.                         :
 LASAUNDRA WILLIAMS                         :
                        Respondent          :

      MOTION OF HSBC BANK USA, N.A., AS INDENTURE TRUSTEE FOR THE
REGISTERED NOTEHOLDERS OF RENAISSANCE HOME EQUITY LOAN TRUST 2007-
2 FOR RELIEF FROM AUTOMATIC STAY UNDER §362 PURSUANT TO BANKRUPTCY
                        PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by WILLIE B. WILLIAMS (DECEASED) AND LOUISE E. WILLIAMS (DECEASED).

               1.      Movant is HSBC BANK USA, N.A., AS INDENTURE TRUSTEE FOR

THE REGISTERED NOTEHOLDERS OF RENAISSANCE HOME EQUITY LOAN TRUST

2007-2.

               2.      Debtor, LASAUNDRA WILLIAMS is a potential heir to the estate of WILLIE

B. WILLIAMS (DECEASED) AND LOUISE E. WILLIAMS (DECEASED) and has a potential

interest in the premises located at 819 WINDER DRIVE, BRISTOL, PA 19007, hereinafter known

as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to proceed with foreclosure proceedings on the mortgage

because of Debtor's failure to make the monthly payment required hereunder.
 Case 18-17415-jkf       Doc 38      Filed 03/07/19 Entered 03/07/19 15:29:15            Desc Main
                                     Document      Page 2 of 3


               6.      The foreclosure proceedings were stayed by the filing of the instant Chapter 13

Petition.

               7.      As of February 6, 2019, Debtor has failed to tender post-petition mortgage

payments for the months of December 2018 through February 2019. The monthly payment amount

for the months of December 2018 through February 2019 is $1,052.37 each, for a total amount due of

$3,157.11. The next payment is due on or before March 1, 2019 in the amount of $1,052.37.

               8.      Movant, HSBC BANK USA, N.A., AS INDENTURE TRUSTEE FOR

THE REGISTERED NOTEHOLDERS OF RENAISSANCE HOME EQUITY LOAN TRUST

2007-2, requests the Court award reimbursement in the amount of $1,031.00 for the legal fees and

costs associated with this Motion.

               9.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     OCWEN LOAN SERVICING, LLC services the underlying mortgage loan

and note for the property referenced in this Motion for Relief for HSBC BANK USA, N.A., AS

INDENTURE TRUSTEE FOR THE REGISTERED NOTEHOLDERS OF RENAISSANCE HOME

EQUITY LOAN TRUST 2007-2 (the noteholder) and is entitled to proceed accordingly. Should the

Automatic Stay be lifted and/ or set aside by Order of this Court or if this case is dismissed or if the

debtor obtains a discharge and a foreclosure action is commenced or recommenced, said foreclosure

action will be conducted in the name of HSBC BANK USA, N.A., AS INDENTURE TRUSTEE FOR

THE REGISTERED NOTEHOLDERS OF RENAISSANCE HOME EQUITY LOAN TRUST 2007-

2 (the noteholder). HSBC BANK USA, N.A., AS INDENTURE TRUSTEE FOR THE

REGISTERED NOTEHOLDERS OF RENAISSANCE HOME EQUITY LOAN TRUST 2007-2 (the
 Case 18-17415-jkf       Doc 38      Filed 03/07/19 Entered 03/07/19 15:29:15 Desc Main
                                     Document       Page 3 of 3
noteholder) has the right to foreclose because Noteholder is the original mortgagee or beneficiary or

assignee of the security instrument for the referenced loan. Noteholder directly or through an agent has

possession of the promissory note and the promissory note is either made payable to Noteholder or has

been duly endorsed.

                WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.     modifying the Automatic Stay under Section 362 with respect to 819

WINDER DRIVE, BRISTOL, PA 19007 (as more fully set forth in the legal description attached to

the Mortgage of record granted against the Premises), as to allow Movant, its successors and

assignees, to proceed with its rights under the terms of said Mortgage; and

                b.     Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

                c.     Granting any other relief that this Court deems equitable and just.

                                                     /s/ Robert J. Davidow, Esquire
                                                     Robert J. Davidow, Esq., Id. No.321821
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext
                                                     Fax Number: 215-568-7616
March 7, 2019                                        Email: Robert.Davidow@phelanhallinan.com
